Case 1:19-cr-00067-PGG Document 68 Filed 01/29/20 Page 1 of 2

Donald D. duBoulay 305 Broadway, Suite 602
Attorney at Law New York, NY 10007

Telephone: (212) 966-3970
Fax: (212) 941-7108

E-mail: dondubesq@aol.com

 

January 29, 2020

The Honorable Paul G. Gardephe
United States District Judge Mineo tavvuRotb
Southern District of New York
Thurgood Marshall Courthouse The Application is granted.
40 Foley Square .
New York, New York 10007 SO ar
Re: United States v, Hammattt (Christopher Hammaitt) Paul G. Gardephe, U.5.D.J.

19 Cr, 067 (PGG) Dated:". j 2 9 »)
Dear Judge Gardephe: ‘

I again write on behalf of Christopher Hammatt to respectfully request a modification of
Mr. Hammatt’s bail conditions. The Court had previously permitted Mr. Hammatt to accept
employment as a long-haul truck driver which would have necessitated his travel across several
states. The Court granted that request to work with the condition that Mr. Hammatt wear an
electronic monitoring device. Mr. Hammatt was ultimately not able to accept that job because as
a long haul trick driver he would have to wear ‘safety boots’ which wouid not fit over the court
ordered electronic monitoring ankle bracelet. That employer rescinded the employment offer
because of safety concerns and potential company liability if Mr. Hammatt could not wear the
safety boots while in their employ.

Mr. Hammatt has since obtained employment as a truck driver for Kivi Brothers trucking,
a Minnesota based company with a local office in Los Angeles. If allowed to take this position
he would not have to leave the Southern California area. Therefore Pretrial services agree that he
would not have to be outfitted with an electronic monitoring device to take this job. In order to
accept this job, Mr. Hammatt request permission to fly to Duluth, Minnesota from his residence
in Los Angeles for one week of training beginning on February 3, 2020 through February 7,
2020. After the training he would pick up his truck in Duluth and drive to Portland Oregon the
location of his arrest in this case, to pick up his personal possessions left with his previous
employer when he was arrested. He would then drive back to Los Angeles.

Bail conditions were set at his initial appearance before this Court, inter alia as follows:
the execution of a personal recognition bond in the amount of $100,000.00 with strict pretrial
supervision and travel restricted to the EDNY, SDNY and the Central District of California. His
pretrial supervision has since been amended to regular supervision.

 
Case 1:19-cr-00067-PGG Document 68 Filed 01/29/20 Page 2 of 2

Pre-trial officer Tiffany Rivers (District of Ca.) and Pre-trial officer Lea Harmon
(S.D.N.Y.) consent to this request and the Government does not object to this request. Mr.
Hammatt has been fully compliant with the terms of his release bond. He will also give the
pretrial officer his dated itinerary prior to the requested travel.

Respectfully submitted,
/s/

Donald duBoulay

- ec: Nicholas Chiuchiolo, Esq, AUSA
Tiffany Rivers, Pretrial Services Officer
Lea Harmon, Pretrial Services Officer

 
